DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
Claims 1, 6, 11, 15, 16, 19, 21, 22, 24, 25, 29, 34, 48-51, 57-61, 63, 64, 70, 139 and 144 are currently pending for examination.

Claim Objections
Regarding claim 34, lines 11-16 appears to repeat the same limitation from lines 6-11.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, recites the limitation “when it is the one or more days” in the second to the last line. It is indefinite which the limitation “it” is referring to. Please consider to amend to “when the one or more days” or similar. 

Regarding claims 34, 139 and 144, have the same issue as claim 1. Therefore, they are rejected for the same reasons. Please consider to amend accordingly.

Regarding claims 6, 11, 15, 16, 19, 21, 22, 24, 25, 29, 34, 48-51, 57-61, 63 and 64, are rejected because they depend of the rejected claim 1. 

Regarding claim 70, recites the limitation “the medication management portal device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 139, recites the limitation “the medication management portal device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 144, recites the limitation “the medication management portal device” in line 3.  There is insufficient antecedent basis for this limitation in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11, 15, 16, 19, 21, 34, 48-51, 57-60, 70, 139 and 144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriquez (Pub. No.: US 2017/0087059 A1).

Regarding claim 1, Rodriquez teaches a medication management system (Fig. 1-Fig.16, Pill management and health monitoring system (PMHMS) 100) comprised of: 
a plurality of receptacles, each configured to receive and hold a medication (Fig. 1, pill box 120); 
an indicator associated with each of the plurality of receptacles (Fig. 1, LED display 135, para [0013], “The pill box module associated with that dosage event can display on its LED display the number of pills to be taken, thus giving a visual display to take medication from that particular pill box module and also informing how many pills to take.”); 
a processor communicatively coupled to each of the indicators (para [0013], “In one embodiment, the pill box modules are each separately designated with unique identifiers by the programmable processor of the main control module.”); 
a memory in communication with the processor (para [0011], “Furthermore, the user defines a set of health parameters that can be manually entered and are stored in the memory of the main control module.”); 
a communications interface coupled with the processor for connecting the medication management system to a network (para [0059], “The first communications link comprises a wired or wireless local area network (LAN) comprising a serial link, USB, Bluetooth, Ethernet, WiFi, Near field Communication, RF or any other type of communications protocol.  The main control module may further communicate with PCs in support of PC based ” and para [0060], “In one embodiment, the main control module further comprises a second communications link to a wired or wireless wide area network (WAN) to transmit data to outside locations or devices and to be able to provide notifications to outside devices or locations.”); 
a display in communication with the processor (Fig. 1, display 105); 
an input-output (I/O) device in communication with the processor (para [0013], “The user can program each pill box module from the main control module using an LCD display unit or by accessing the main control module from an external device.”, Fig. 3 and para [0096], “FIG. 3 depicts power and communication connections 130 allowing power to flow from the main control module 110 to the pill box modules 120, and for communication to flow in a bi-directional manner between the main control module 110 and the pill box modules 120 of the PMHMS 100.” ), wherein the processor executes computer-executable instructions to track dates and time (para [0062], “The main control module can be powered from an external DC source or an internal battery, and comprises complete internal clock capabilities for time tracking.”), and wherein the processor further executes computer-executable instructions that cause the processor to:
 	individually identify each of the plurality of receptacles, wherein each of the plurality of receptacles has a unique receptacle identifier; 
 		receive information via the I/O device if a medication is placed in one of the receptacles; 
 		receive a medication identifier for the medication placed in the one of the receptacles; 
 		associate the medication identifier with the unique receptacle identifier for the receptacle that the medication is placed in (Fig. 10, “At Step 1005, the user either enters the medication name or scans the medication information into the main control module.  At Step 1010, the medication to be refilled is matched with a specific pill box module by a unique identifier and the main control module allows the user the option to open the lid for that pill box module.”. The user refills in the pill box with the pills); 
 		receive information via the I/O device indicating one or more days or times during a day that a patient is to access the medication in the one of the receptacles (Fig.7 or Fig. 11, para [0099] and [0103], creates a schedule to take medication); and 
 		provide an indication using the indicator associated with the one of the plurality of the receptacles when it is the one or more days or times during a day that a patient is to access the medication in the one of the receptacles (Fig. 8, para [0100], alerts the user to take the medication from a particular pill box according to the schedule).

 	Regarding claim 6, Rodriquez teaches the system of claim 1, wherein the medication identifier is input into the system using the I/O device (Fig. 10, “At Step 1005, the user either enters the medication name or scans the medication information into the main control module.”).

Regarding claim 11, Rodriquez teaches the system of claim 1, wherein each of the plurality of receptacles is configured to hold a medication in a pill form, a liquid form, or in a pre-packaged tera-off strip or roll form (Abstract “A system and method for the dispensing of medication in the form of pills and also to monitor health parameters is disclosed.”).

Regarding claim 15, Rodriquez teaches the system of claim 1, wherein at least one of the plurality of receptacles includes a door that covers the receptacle (Fig. 1, Lid 120).

Regarding claim 16, Rodriquez teaches the system of claim 15, wherein the receptacle further comprises a lock that is controlled by the processor, wherein the lock locks the door when the medication is placed in the receptacle and the medication identifier is associated with the unique receptacle identifier for the receptacle that the medication is placed in (para [0076], “In one embodiment, the pill box hub prevents the user from opening the lid of the pill box enclosure by way of an electronically controlled lock that prevents the mechanism that allows the pill box enclosure lid to be opened from operating.”).

Regarding claim 19, Rodriquez teaches the system of any one of claims claim 1, wherein at least one of the plurality of receptacles includes a sensor that detects a presence or absence of an object in the at least one receptacle (para [0013], “The pill box module can also contain a sensor that can detect when the pill box module is empty and provide an indicator that it needs to be refilled.”).

Regarding claim 21, Rodriquez teaches the system of claim 19, wherein the sensor detects retrieval of at least a portion of the medication in the at least one receptacle (para [0013], “The pill box module can also contain a sensor that can detect when the pill box module is empty and provide an indicator that it needs to be refilled.”).

Regarding claim 34, Rodriquez teaches the system of claim 1, wherein at least one of the indicators associated with each of the plurality of receptacles comprises a light located proximate to the receptacle, wherein the light is controlled by the processor executing computer-executable instructions such that the light illuminates when it is the one or more days or times during the day that the patient is to access the medication in the one of the receptacles, or
wherein at least one of the indicators associated with each of the plurality of receptacles comprises a sound-emitting device located proximate to the receptacle, wherein the sound-emitting device is controlled by the processor executing computer-executable instructions such that the sound-emitting device emits a sound when it is the one or more days or times during the day that the patient is to access the medication in the one of the receptacles, or 
wherein at least one of the indicators associated with each of the plurality of receptacles comprises a sound-emitting device located proximate to the receptacle, wherein the sound-emitting device is controlled by the processor executing computer-executable instructions such that the sound-emitting device emits a sound when it is the one or more days or times during the day that the patient is to access the medication in the one of the receptacles (Fig. 8, steps 810-820, activate LED and audio).

Regarding claim 48, Rodriquez teaches the system of claim 1, wherein the system further comprises a speaker and a microphone, wherein the speaker and the microphone enable a user of the medication management system to conduct a two-way audio connection with a health professional over the network (para [0063], “In one embodiment, the main control module also contains a built in camera, speaker and microphone that can support video conferencing.”).

Regarding claim 49, Rodriquez teaches the system of claim 48, wherein the system further comprises a camera, wherein the camera enables the user of the medication management system to conduct a two-way video connection with the health professional (para [0063], “In one embodiment, the main control module also contains a built in camera, speaker and microphone that can support video conferencing.”).

Regarding claim 50, Rodriquez teaches the system of claim 49, wherein the camera records a video of the user of the medication management system administering the medication from at least one of the plurality of receptacles (para [0063], “In one embodiment, the main control module also contains a built in camera, speaker and microphone that can support video conferencing.”. It is inherent that the camera can be used by the user to record the user taking the pill during video conferencing.).

Regarding claim 51, Rodriquez teaches the system of claim 50, wherein the recorded video of the user of the medication management system administering the medication from at least one of the plurality of receptacles is used to verify the user’s adherence to a medication regimen (para [0063], “In one embodiment, the main control module also contains a built in camera, speaker and microphone that can support video conferencing.”. The caregiver on the other side of the video conference can confirm the user taking the pill by watching the video).

Regarding claim 57, Rodriquez teaches the system of claim 1, wherein the medication management system is communicatively coupled through the network with one or more systems associated with one or more healthcare providers, wherein information from the medication management system is transmitted to the one or more systems associated with one or more healthcare providers and wherein information from the one or more healthcare providers is transmitted to the medication management system (para [0060], “In one embodiment, the main control module further comprises a second communications link to a wired or wireless wide area network (WAN) to transmit data to outside locations or devices and to be able to provide notifications to outside devices or locations.”).

Regarding claim 58, Rodriquez teaches the system of claim 57, wherein the information from the medication management system transmitted to the one or more systems associated with one or more healthcare providers includes physiological information of a person from one or more physiological monitoring devices associated with the medication management system that are used to measured one or more of ECG, respiration, heart rate, temperature, blood pressure urinalysis, and stool analysis information and information related to the medication identifier for the medication placed in the one of the receptacles (para [0064], “The main control module can be programmed to report stored information to the user or any third party.  For example, regular reports can be generated and provided regarding any health parameter that has been measured and recorded, such as weight, blood pressure and/or dosage compliance.” and para [0080], “The health parameter sensor modules contain sensors that allow the user to measure various physiological parameters.  Exemplary health parameter sensor modules include heart rate, pulse oximetry and temperature, among others.”).

Regarding claim 59, Rodriquez teaches the system of 57, wherein the information from the medication management system transmitted to the one or more systems associated with one or more healthcare providers includes patient information (para [0064], “The main control module can be programmed to report stored information to the user or any ”. The user’s weight is considered as patient information).

Regarding claim 60, Rodriquez teaches the system of claim 59, wherein the patient information is entered into the medication management system using the I/O device and the patient information include age, weight, race, sex, ethnicity, and genotype (para [0047], “Furthermore, the system allows the user to enter health data (i.e., weight, height, temperature, etc.).”).

Regarding claim 70, recites a method that corresponds to the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 139, recites a method that corresponds to the system of claims 1 and 49-51. Therefore, it is rejected for the same reasons.

Regarding claim 144, recites a method that corresponds to the system of claims 1 and 57-60. Therefore, it is rejected for the same reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez (Pub. No.: US 2017/0087059 A1) in view of Greenspan (Pub. No.: US .

Regarding claim 22, Rodriquez teaches the system of claim 21, wherein the processor records that the at least the portion of the medication was retrieved (para [0064], “The main control module can be programmed to report stored information to the user or any third party.  For example, regular reports can be generated and provided regarding any health parameter that has been measured and recorded, such as weight, blood pressure and/or dosage compliance.”).
Rodriquez’s pill management system teaches the main control module generates a dosage compliance report but fails to expressly teach the report records a time and date of the dosage consumption. 
However, in the same field of medication dispensing system, Greenspan teaches pill dispenser records the date and time of each pill dispensing event. See para [0073], “The memory 322 may store records of a patient's interaction with the pill dispenser 152.  For example, the memory 322 may store, among other records, a log of the dates and times a patient accesses the pill dispenser 152;”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriquez’s main control module to record the date and time of each pill dispensing event to determine whether the user complies with the schedule.

Claims 24-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez (Pub. No.: US 2017/0087059 A1) in view of Greenspan (Pub. No.: US 2019/0307647 A1) as applied to claim 22, and further in view of Hanson (Pub. No.: US 2012/0313785 A1).

Regarding claim 24, the combination teaches the system of claim 22, but fails to teach wherein the processor compares the recorded time and date that the at least the portion of the medication was retrieved to an expected time and date for retrieval of at least a portion of the medication, wherein the expected time and date for retrieval of the at least the portion of the medication is previously stored in the memory.
However, in the same field of medication management system, Hanson teaches a medication management system configured to determine whether the detected consumption time of the medication departs for the schedule time and to generate a message in the event of a departure. See Fig. 13 - Fig. 14 and Abstract “Information regarding a schedule by which the medication should be taken by the patient is accessed and an expected state of the medication is determined.  The detected state is compared with the expected state and a determination is made that the patient has departed from the schedule based on the comparison revealing that the detected state does not match the expected ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriquez in view of Greenspan’s main control module to compare the pill dispensing time with the schedule time to determine whether the user departs from the schedule time to provide an alert to notify remote caregivers

Regarding claim 25, Hanson in the combination teaches the system of claim 24, wherein if the comparison shows that the recorded time and date that the at least the portion of the medication was retrieved is not within a range that includes the expected time and date for retrieval of at least a portion of the medication or if the sensor detects there was no retrieval of at least a portion of the medication within a range that includes the expected time and date for retrieval of at least a portion of the medication, the processor causes an alarm to be triggered (See Fig. 13 - Fig. 14 and Abstract).

Regarding claim 29, Hanson in the combination teaches the system of claim 25, wherein the display displays information about the medication in the one of the plurality of receptacles when the alarm is triggered and/or causes a text message or an email to be sent to one or more devices capable of receiving text messages and/or emails when the alarm is triggered (See Fig. 13 - Fig. 14 and Abstract. The system transmits a message to the caregiver in response to the departure from the schedule).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez (Pub. No.: US 2017/0087059 A1) in view of Lewis (Pub. No.: US 2009/0222539 A1).

Regarding claim 61, Rodriquez teaches the system of claim 58, wherein the information from the medication management system transmitted to the one or more systems associated with one or more healthcare providers  (para [0064], “The main control module can be programmed to report stored information to the user or any third party.  For example, regular reports can be generated and provided regarding any health parameter that has been measured and recorded, such as weight, blood pressure and/or dosage compliance.”) but fails to expressly teach the user’s health report is archived and used for medical analyses.
However, in the same field of patient health system, Lewis teaches a medical server configured to analyze the patient’s physiological data received from the patient to determine whether the patient has a particular health condition. See Fig. 1-Fig. 2 and para [0057], “Analysis module 36 may ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriquez’s caregiver device to analyze the patient’s physiological data received from the main control module to determine whether the patient has a particular health condition.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez (Pub. No.: US 2017/0087059 A1) in view of Sun (Pub. No.: US 2002/0022973 A1).

Regarding claim 63, Rodriquez teaches the system of claim 1, but fails to teach wherein the network is connected to an advertising server, wherein advertisements are displayed on the display.
However, in the same field of medication dispensing device, Sun teaches a medication device is configured to display advertisement from an advertisement server. See Fig. 7A-7G, advertisement 240, para [0135], “For example, a medication dispensing device can be provided that communicates with patient interface appliance 44 to signal when the patient ”, and para [0111], “Of course, the message and user selectable options presented in general information field 236 and the advertisements provided in advertisement field 240 can be periodically altered, for example, from new commands provided by the medical information management center.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriquez’s display to display advertisement to promote business. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Turnell (Pub. No.: US 2017/0193189 A1) teaches a pill dispenser with medical reminder system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685